Case 1:19-cv-10203-|T Document 1-1 Filed 01/30/19 Page 1 of 2

EXhibit A

 

 

Case 1:19-cv-10203-|T Document 1-1 Filed 01/30/19 Page 2 of 2

"FACTUAL LETTER"

\

Dear Recipient,

My name is Dawn Dorland. I'm a 35-year-old White female, and l live With my husband
in LA.

In 2009 I read my tirst article about living kidney donation, and in the years siuce, l have
been constantly reminded--Whether triggered by my reading (l am a writer), or through

_ the stories of people l knoW~-of the harrow‘mg experience of dialysis and the dire need in
our country for kidneys. l believe thatl l<meW, nom the moment I first became aware of
the possibility of donating one of my kidneys, that l would one day ind a Way to do this.

Once l had all the information, Iwas motivated to donate at a time when, due to medical
advances and the existence of the National Kidney Registry--especially the leaps they've
made matching compatible strangers through paired exchange»~l stood to make an
maximum impact in others‘ lives with only minimal risk to myself. Personally, my
childhood Was marked by trauma and abuse; I didn't have the opportunity to form secure
attachments with my family of origin. A positive outcome of my early life is empathy,
that it opened a well of possibility between me and strangers. While perhaps many more
people Would be motivated to donate an organ to a friend or family member in need, to
me, the suffering of strangers is just as real.

l can't tell you how happy I am that my donation evenmallymtwo organs and four
surgeries later--resulted in your receiving Debbie Striks‘ lcidney. Throughout my
preparation for becoming a donor, Which spanned precisely eight months from my first
testing to the date of our surgeries, 1 Was most excited about the recipient Who Would
come off of the deceased donor list and end our chain. l focused a majority of my mental
energy on imagining and celebrating _you_.

My gift, Which begat Debbie's, trails no strings You are deserving of an extended and
healthy life simply for being here.

Please know that my husband and l Would love to know more about you, and perhaps
even meet you one day, But l accept any level of involvement or response from you, even
if it is none.

Thank you for reading this letter, and be Well.

Kind_ly,

Dawn

 

 

